Citation Nr: 1301350	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for bilateral plantar fasciitis (claimed as a bilateral foot condition), to include as secondary to service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In pertinent part of that rating decision, the RO denied the claims for entitlement to service connection for skin condition and bilateral foot condition.  

The Veteran had also perfected appeals of the denial of service connection for a lumbar spine disability as well as gastritis.  The RO subsequently awarded service connection for a lumbar spine disability as well as a hiatal hernia (claimed as gastritis) in June 2010.  This action constitutes a full grant of benefits sought with respect to the claims for service connection for these disabilities.  Further, the record does not reflect that he has expressed disagreement with the effective date or disability evaluations assigned.  Accordingly, these matters are not currently before the Board.  

The issue of entitlement to service connection for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a December 2010 correspondence, the Veteran specifically stated that he wished to withdraw his appeal of entitlement to service connection for a skin condition, to include as due to Agent Orange exposure.



CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for a skin condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2012).

The Veteran perfected his appeal as to the denial of the claim for entitlement to service connection for a skin condition.  Significantly, in correspondence received by VA in December 2010, the Veteran specifically stated that he wished to withdraw his appeal as to this matter.  See the Veteran's December 2010 Statement in Support of Claim. 

The Veteran's request to withdraw this issue was made in writing, on letters containing the Veteran's name and file number as is required by 38 C.F.R. § 20.204(b).  The Board accordingly finds that the Veteran's withdrawal request qualifies as a valid withdrawal of this issue.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the issue, and it is dismissed.


ORDER

The appeal of entitlement to service connection to a skin condition is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  In particular, a supplemental VA medical opinion is needed prior to adjudication of his claim.

The Veteran seeks entitlement to service connection for bilateral plantar fasciitis, to include as secondary to his service-connected lumbar spine disability.  He asserts that his bilateral plantar fasciitis is related to his period of service when he carried heavy ammunition and he made numerous jumps from six to ten feet out a helicopter.  He claims that the rigors of combat activity that he engaged in ultimately resulted in his current bilateral plantar fasciitis.  A November 2010 private medical statement from Dr. R. B. shows that the Veteran has been treated for plantar fasciitis since the mid-1980's for recurrent/recalcitrant plantar fasciitis.  This treatment comes more than a decade after his separation from his period of service.  

The Veteran has been afforded two VA examinations in conjunction with his claim.  The report of an April 2010 VA examination report confirms a diagnosis of bilateral plantar fasciitis, but the examiner opined that his diagnosed disorder was less likely than not related to the "rigors of combat." The examiner noted that the onset of the Veteran's treatment for plantar fasciitis began a decade after his separation from service, but it does not appear that the examiner considered the Veteran's reports of bilateral foot problems since his period of service.  As such, the Veteran was provided with another VA examination in December 2011.   The December 2011 examiner noted the Veteran reports of foot problems starting in service as well as his first treatment for plantar fasciitis in the mid-1980s.  The examiner initially marked the box next to the statement that the Veteran's plantar fasciitis "was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury."  However, in the rational statement, the examiner provided conflicting statements, and ultimately, stated that the Veteran's bilateral foot condition was less likely than not incurred in or caused by his period of service.  

Given the inconsistent findings in the December 2011 VA examiner, the Board finds that further clarification is needed.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Specifically, a supplemental opinion is needed which clearly discuss whether the Veteran's bilateral plantar fasciitis is related to his period of service. 

The record already contains a February 2012 medical opinion that addresses whether the Veteran's bilateral plantar fasciitis was proximately caused by his service-connected lumbar spine disability; however, the opinion does not address whether the Veteran's lumbar spine disability aggravates his plantar fasciitis.  On remand, such matter should be addressed.   

Prior to obtaining any supplemental VA medical opinion sought, the RO/AMC should ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA and/or private records.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran, dated.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. After any outstanding records have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the VA examiner who conducted the December 2011 VA examination and ask him to provide a supplemental medical opinion on the etiologies of the Veteran's plantar fasciitis. 

If the December 2011 VA examiner is unavailable or the physician is unable to provide the requested opinions without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed. 

Based on a review of the claims file, including the Veteran's documented medical history and assertions, and the results of any further examination if necessary, the examiner should:

a)  Render an opinion as to whether the Veteran's bilateral plantar fasciitis is at least as likely as not (50 percent or greater probability was incurred in or caused by his period of service.  

b)  Render an opinion as to whether the Veteran's bilateral plantar fasciitis is at least as likely as not (50 percent or greater probability is aggravated beyond the natural progression of the disease by the Veteran's service-connected lumbar spine disability. 

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason for why he or she cannot provide the requested opinion.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, then the Veteran's service-connection claim should be readjudicate.  If the claim is denied, the Veteran and his representative should be provide with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


